Title: 27th.
From: Adams, John Quincy
To: 


       Finished the 5th book of the Iliad; containing, the gallant actions of Diomedes, who drives all before him; wounds two Gods, and pursues a third very closely. This part of the story is very interesting. Went in the evening, down to Mr. White’s. Peggy, and Nancy Hazen, went to Salem this afternoon; to attend the Assembly there to-morrow, and return again on Wednesday.
       Went in to Mr. Bartlett’s, a few minutes. Found Eliza return’d when I came home. I Was much chagrined, at something I perceiv’d.
      